DETAILED ACTION

1.	This Office Action is in response to the communications dated 01/10/2022.
Claims 1-5, 7-10, and 12 are pending in this application.
	Claims 6, 11, and 13-20 have been cancelled.
	
Remarks/Allowance

2.	Applicant’s arguments/remarks have been fully considered and are persuasive.  
	Claims 1-5, 7-10, and 12 are allowed.
	Reason for allowance can be found in the Office Action of 11/26/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.

/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 26, 2022